ORDER
PER CURIAM.
Wally Scott (Defendant) appeals from the judgment upon his conviction by a jury for first-degree child molestation, Section 566.067, RSMo 2000, for which Defendant was sentenced to life imprisonment. On appeal, Defendant argues the trial court abused its discretion in excluding the testimony of Dr. Charles Brainerd regarding the techniques used to interview D.S. (Victim). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).